Exhibit 10.2
 
IMPERIUM ADVISERS, LLC
515 Madison Avenue
New York, NY 10022
 
January 11, 2012
 
Integrated BioPharma, Inc.
225 Long Avenue
Hillside, NJ 07205
 
Re:           Extension of Forbearance Agreement
 
Ladies and Gentlemen:
 
 
Reference is made to the Forbearance Agreement, dated as of October 4, 2011 (as
amended, the “Forbearance Agreement”), by and between Integrated BioPharma, Inc.
(the “Company”) and Imperium Advisers, LLC, in its capacity as collateral agent
(in such “Collateral Agent”) for itself and the Investors referred to
therein.  Capitalized terms used and not otherwise defined in this letter shall
have the meanings ascribed to them in the Forbearance Agreement.
 
In consideration of the foregoing, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, it
is hereby acknowledged, confirmed and agreed that all references in the
Forbearance Agreement to “December 31, 2011” are hereby amended to mean “January
20, 2012”.
 
Furthermore, any interest payments which are due and payable to the Collateral
Agent by the Company on or after the date of this letter through January 30,
2012 pursuant to terms of the 8% Senior Secured Notes of Integrated BioPharma,
Inc. shall accrue and be due and payable on January 21, 2012.


Except as expressly modified pursuant hereto, no other changes or modifications
to the Forbearance Agreement are intended or implied, and in all other respects,
the Forbearance Agreement is hereby specifically ratified, restated and
confirmed by the parties hereto as of the date hereof.


The effectiveness of this letter agreement shall be subject to the receipt by
Collateral Agent of an original (or electronic copy) of this letter agreement
duly executed and delivered by the Company.
 

 

 
Very truly yours,
     
IMPERIUM ADVISERS, LLC,
 
As Collateral Agent on behalf of Investors
     
By:  /s/ John Michaelson
 
Name:  John Michaelson
 
Title:  Manager



ACKNOWLEDGED, ACCEPTED AND AGREED:


INTEGRATED BIOPHARMA, INC.


By:  /s/ E. Gerald Kay
Name:  E. Gerald Kay
Title:  CEO